Opinión concurrente del
Juez Asociado Sr. Negrón Fer-nández.
Estoy conforme con el resultado. Sin embargo, no creo que esta decisión esté en armonía con lo resuelto en Guadalupe v. Corte, 65 D.P.R. 293, ni con la serie de decisiones en que en una u otra forma hemos llegado a la conclusión .de que la frase “asistida de su esposo”, no es decisiva cuando de ejercitar una acción de daños y perjuicios por lesiones sufridas por la esposa se trata, ya que, conforme dijimos en dicho caso, “Puede ser un pleito instituido por el esposo a nombre de la sociedad de gananciales. O puede ser un pleito de la esposa haciendo una reclamación para sí. Las alegaciones en el cuerpo de la demanda son el aspecto fundamental del caso. Si la reclamación es por daños a la sociedad de gananciales, la comparecencia de la esposa es *65superflua; si la reclamación es para la esposa únicamente, la frase ‘asistida de su esposo’ es superflua.”
En el propio caso de Guadalupe se trataba de una de-manda original en que examinadas las alegaciones, resolvi-mos que la esposa hacía una reclamación para sí. En con-secuencia, las alusiones respecto al marido fueron rechazadas como superfluas.
En Segarra v. Vivaldi, 59 D.P.R. 803, resolvimos que la acción se traía no en beneficio exclusivo de la esposa, sino para la sociedad -conyugal. Llegamos a ese resultado por-que allí se alegó en el cuerpo de la demanda, que los deman-dantes sufrieron daños y que habiéndose iniciado el pleito por la esposa asistida de su marido, este último era parte en la. acción, siendo, por lo tanto, la comparecencia de la esposa superflua, subsistiendo en el pleito la comparecencia del ma-rido, a quien como administrador de la sociedad conyugal incumbía ejercitar la misma. En el de Guadalupe acepta-mos y seguimos la teoría del de Segarra, pero llegamos a un resultado distinto, toda vez que las alegaciones sustanciales no daban margen para concluir, como en el de Segarra, que se trataba de una acción para beneficio de la sociedad con-yugal. En uno y otro caso examinamos primero las alega-ciones para determinar a favor de quién se ejercitaba la. acción, y por ende, el valor que debía darse a la frase “asis-tida de su esposo”. Lo mismo podemos decir de Serra v. Autoridad de Transporte, 68 D.P.R. 626.
En el caso de autos nada en las alegaciones nos ayuda para que podamos, .bajo el estado de nuestra jurisprudencia, llegar a la conclusión de que en la demanda original se ejer-citaba una acción para beneficio de la sociedad de ganan-ciales, y poder entonces, y como consecuencia de ello, llegar también a la conclusión de que la comparecencia de la esposa es superflua y que es el marido quien ejercita la acción a nombre de dicha sociedad conyugal. Bajo nuestras decisio-nes anteriores tendríamos que resolver que las alegaciones en este caso no son susceptibles de ser consideradas como una *66reclamación para beneficio de la sociedad conyugal. Por lo tanto, para llegar al resultado a que aquí llegamos, creo que debemos decir claramente que cuando se trata de un pleito de daños y perjuicios por lesiones sufridas por una mujer casada — y la cual acción debe ser ejercitada por el marido como administrador de la sociedad de gananciales — la com-parecencia de la esposa “asistida de su esposo”, nombrán-dolo, es suficiente y decisiva, no importa el contexto de las alegaciones, ya que el marido se ha personado en autos en la única capacidad en que su comparecencia es necesaria, o sea, como administrador de la sociedad conyugal, y a los fines de ejercitar una acción que, en derecho, corresponde a dicha sociedad.
Creo que el tribunal inferior interpretó y aplicó correc-tamente nuestras decisiones anteriores, y que en este caso, sin decirlo expresamente, estamos adoptando una nueva regla en cuanto a esta clase de acciones.